Case 3:18-cv-02494-WQH-DEB Document 138 Filed 09/22/20 PageID.3200 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA


  MABVAX THERAPEUTICS HOLDINGS,              Case No.: 3:18-cv-02494-WQH-DEB
  INC.,
                                             JOINT STIPULATION OF
                      Plaintiff,             DISMISSAL WITH PREJUDICE

  v.

  SICHENZIA ROSS FERENCE LLP (f/k/a
  SICHENZIA ROSS FERENCE KESNER
  LLP; f/k/a SICHENZIA ROSS FRIEDMAN
  FERENCE LLP) and HARVEY KESNER,

                      Defendants.

        Pursuant to Rule 41(a)(A)(ii) and with the approval of the United States

  Bankruptcy Court for the District of Delaware (In re: MabVax Therapeutics

  Holdings, Inc., 19-10603-JTD, ECF No. 358), Plaintiff MabVax Therapeutics

  Holdings, Inc. (“MabVax”) and Defendant Harvey Kesner (“Kesner”) hereby

  stipulate to the dismissal with prejudice of all claims brought by MabVax against

  Kesner with no fees or costs to be awarded by the Court against either party. Hells

  Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 687 (9th Cir. 2005);

  Pedrina v. Chun, 987 F.2d 608, 610 (9th Cir. 1993). The parties request that the

  Court retain jurisdiction solely for the purpose of enforcing any future dispute

  regarding the terms of their settlement.




                                             1
Case 3:18-cv-02494-WQH-DEB Document 138 Filed 09/22/20 PageID.3201 Page 2 of 2




  DATED: September 22, 2020

  BLOCK & LEVITON LLP                         GORDON REES SCULLY
                                              MANSUKHANI, LLP
  By: /s/ Joel A. Fleming
  Jason M. Leviton (pro hac vice)             /s/ Tamara Seelman
  Joel A. Fleming (SBN 281264)                JOHN M. PALMERI (pro hac vice)
  Jacob A. Walker (SBN 271217)                jpalmeri@grsm.com
  Lauren Godles Milgroom (pro hac vice)       TAMARA A. SEELMAN (pro hac
  Amanda Crawford (pro hac vice)              vice)
  260 Franklin Street, Suite 1860             tseelman@grsm.com
  Boston, MA 02110                            555 Seventeenth Street, Suite 3400
  (t) (617) 398-5600                          Denver, CO 80202
  (f) (617) 507-6020                          Telephone: (303) 534-5160
  jason@blockesq.com                          Facsimile: (303) 534-5161
  joel@blockesq.com
  jake@blockesq.com                           Attorneys for Defendant Harvey
  lauren@blockesq.com                         Kesner
  amanda@blockesq.com

  Attorneys for Plaintiff MabVax
  Therapeutics Holdings, Inc.




                                          2
